Citation Nr: 1732490	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for left S1 radiculopathy, to include as secondary to DDD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service from October 1961 to August 1962 and from September 1962 to October 1962, as well as additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  A low back disorder was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service.  

2.  The Veteran's left S1 radiculopathy is not related to his military service and is not due to or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The Veteran's left S1 radiculopathy was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in November 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in May 2010, June 2013, and July 2015.  The May 2010 and June 2013 examiners reviewed the case file, examined the Veteran and provided an opinion regarding the Veteran's back disability and radiculopathy.  Since the examiners did not provide an opinion regarding direct service connection for radiculopathy, the Board remanded the matter for an addendum medical opinion.   In July 2015, the examiner provided an addendum.  However, the examiner incorrectly relied on the absence of continuous treatment as part of the rationale for the opinion.  Therefore, the Board remanded the matter for another medical opinion.  In April 2016, an addendum opinion was provided but did not properly address the Veteran's claim for radiculopathy.  The AOJ requested another addendum and in January 2017, an examiner provided an addendum opinion.  The January 2017 clinician reviewed the claims folder and provided an opinion supported by adequate rationale.  Therefore, the Board finds that the April 2016 and January 2017 examination reports were adequate for adjudication purposes.  Further, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

II.  Service Connection

The Veterans contends that he is entitled to service connection for his back disability, diagnosed as DDD, and related radiculopathy because he injured his back in 1961 (during active service) when he fell while trying to step into a shower.  See Board Hearing Transcript, p.5.  He states that, "[m]edical research will support that trauma injury to a back can cause disc disease, because of the trauma [i]t starts the degenerative process which will break down the cushion between the disc that can result [in] degenerative disc disease."  See October 2010 Notice of Disagreement.  He contends that his radiculopathy is secondary to his back injury.  Id. at 9.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  DDD is among the listed conditions, subject to a one year presumptive period.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Here, the record reflects competent and credible evidence of current disabilities - namely DDD of the lumbar spine and left lower extremity radiculopathy.  Next, there is evidence of an in-service injury.  As noted above, the Veteran reports that in November 1961, he injured his back while getting in the shower and was hospitalized for a few days.  A November 1961 Clinical Record Cover Sheet indicates a diagnosis of a low back sprain.  The Veteran also submitted statements from fellow soldiers who visited him while he was hospitalized.  A November 1961 doctor's note indicates that the Veteran "ha[d] a bruised low back - He is to return to full duty."  Subsequent service treatment records in May 1962 indicate that the Veteran reported low back pain and was given pain medication.  The Veteran also testified at the Board hearing that he began to experience numbness in his left lower extremity right after the in-service fall.  

Having found that the Veteran has current disabilities and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current DDD of the lumbar spine and left lower extremity radiculopathy are not related to his in-service injury.  The Board further finds that the left lower extremity radiculopathy is not caused or aggravated by a service connected disability.  

The Veteran's October 1962 separation examination was silent for any defects or abnormalities and the Veteran was cleared for retention in the National Guard.  The Veteran testified that he has suffered in pain since his discharge from service but has treated his pain with over the counter medication instead of professional treatment until the pain became unbearable in 2007.  

Private treatment records from Southern Bone & Joint Specialists, P.A. indicate that the Veteran complained of low back pain radiating into the left hip and left leg.  He underwent an MRI in 2007 which revealed a mildly increased lordosis in the lower lumbar spine and minimal spondylolisthesis at L5-S1.  He was diagnosed with lower lumbar disc degeneration with disc height loss and minimal spondylolisthesis.  Subsequent treatment records in 2011 indicate that the Veteran also complained of significant left-sided buttock pain.  A June 2011 note from Dr. M.P. indicates that he was treating the Veteran for facet joint syndrome and was asked by the Veteran whether his back issues were related to his in-service fall.  Dr. M.P. opined, "The degenerative conditions that he shows on xray may or may not be related to the injury.  However, the pain is clearly related to it.  The pain started with the fall and never ceased.  It is my fellowship trained board certified opinion that this pain began when he injured himself and is therefore connected to his service related accident."

VA treatment records indicate a history of DDD of lumbar spine and radiculopathy.  

The Veteran submitted a statement from his wife (whom he has been married to since 1984), a registered nurse, who states that she has witnessed the Veteran "suffer with low back pain and sciatica that has gradually gotten worse."  She also stated that she remembers times when the Veteran would have to leave work early to "come home and rest so the pain would become bearable."  She relayed that she has witnessed him try various methods to relive pain, including chiropractic care; over the counter pain medication; hot showers; and orthopedic mattress lounge chairs and shoes.  

The Veteran was afforded a VA examination in July 2015 where he reported injuring his back during service after falling across a low wall in the shower.  He reported that he has had symptoms of constant low back pain that become sharp pain with movement or activity and which radiates down both legs.  The examiner noted the Veteran's 2007 diagnosis of degenerative disc disease, degenerative joint disease and lumbar radiculopathy.  He also noted the Veteran's post-service work as a truck driver, in the sheriff's office and running a drive in restaurant.  The examiner opined that the Veteran's back disability was less likely than not related to service and improperly relied in part on the absence of treatment since service.  The Board remanded the matter for an addendum opinion which considered the Veteran's competent and credible reports of back pain symptoms, and not just treatment, since service.  

In an April 2016 addendum opinion, the examiner indicated that he had reviewed the Veteran's service treatment records and current medical records, including Dr. M.P.'s June 2011 statement.  He opined that it was less likely than not that the Veteran's current low back disability is related to service.  The examiner reasoned, 

Degenerative arthritic chances result from a complex interplay of multiple factors, including joint integrity, genetics, local inflammations, mechanical forces and cellular and biochemical processes. . . Advancing age is one of the strongest risk factors associated with degenerative arthritis. . . A lumbar sprain involves the muscles and ligaments (soft tissues) of the spinal region, whereas degenerative disk disease, as mentioned above, is a complex degenerative process involving the discs and vertebral bodies. . . Prior injuries can be associated with the onset of early degenerative arthritis.  However, there is nothing in the Veteran's currently available medical records to suggest the development of early onset arthritis. . . In addition, Veteran's ground level fall as a young man would not be the type of traumatic injury that would be at all likely to result in early onset arthritis.  The type of fall reported in 1961 would be expected to cause minor soft tissue injuries such as bruising and muscle sprains.  [I]t is not insignificant to note that the Veteran has also developed degenerative disease of his neck and left knee as indicated by his cervical xrays of 2008 and MRI of 2007.  Veteran's current degenerative lumbar disc disease as diagnosed in 2007 represents a slowly developing condition that more likely than not started 20-25 years prior to 2007.  Assuming Veteran's degenerative disc disease began developing 20-25 years prior to his 2007 diagnosis would mean Veteran's current degenerative condition would have started around 1982-1987.  This is 20 years after his active duty service ended.  Veteran, like many people his age, has slowly developed degenerative disc disease in several parts of his body over the last 25 years as a result of aging, genetics, and slow but consistent wear and tear to the lumbar discs from years of standing, sitting and working.  

Since the examiner did not address whether the Veteran's left lower extremity radiculopathy was related to service, the AOJ ordered an addendum opinion.  In a January 2017 addendum, the examiner opined that it was less likely than not that the Veteran's current left lower extremity radiculopathy had its clinical onset during active service or is caused by or a result of service, to include the November 1961 fall.  The examiner reasoned that the Veteran's service treatment records were silent for left lower extremity radiculopathy or any spine condition that would cause radiculopathy.  The examiner also explained,

Everyone with chronic or recurrent back pain, had a first episode of back pain - it does not necessarily make the initial episode(s) related to the later chronic condition . . . The low back strain/bruise that occurred in [November 1961] was not severe enough to result in the development of subsequent DDD and arthritis [with] lumbar radiculopathy [greater than] 4 decades later.  The [November 1961] injury was mild enough that [the Veteran] was returned to full duty the day after the injury.  Some individuals complain of back pain with most strenuous activity from a young age, but that does not mean it is the cause of the multilevel (diffuse) degenerative changes that occur between the age of 40 and 60 years.  

The Board has reviewed all of the evidence, both medical and lay, and finds the April 2016 and January 2017 VA medical opinions to be the most probative evidence of record.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  In that regard, the April 2016 and January 2017 examiner reviewed the Veteran's in-service medical reports, post-service medical reports and the Veteran's lay statements before providing a thorough opinion with supporting rationale and citations to relevant medical treatises.  He addressed favorable evidence and ultimately found that although there is no dispute that the Veteran fell in-service, it is clear that his current diagnosed degenerative disease disability is not related to the fall.  He further opined that the Veteran's radiculopathy was not related to service and explained why.  

The Board notes Dr. M.P.'s statement regarding the etiology of the Veteran's back disability.  In that regard, Dr. M.P. stated, "[t]he degenerative conditions . . . may or may not be related to the [in service] injury."  The opinion does not rise to the level of certainty required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  He stated that the Veteran's pain symptoms are related to the in-service injury.  The Board does not assign probative value to this statement.  Chronic pain without an accompanying disability is inadequate for a successful service connection claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  The Board cannot grant service connection for chronic pain.  The VA examiner has related the Veteran's current pain to his DDD, but has not related both the pain and disability to service.  Therefore, the Board finds that Dr. M.P.'s statement which purports to connect the Veteran's pain to service to be of little probative value.  

The Board notes that the Veteran's spouse, who is a registered nurse, also provided a statement.  As his wife, she is privy to the longstanding nature of the Veteran's observable symptoms.  The Board finds her to be a competent and credible witness regarding the period of time which the Veteran has suffered from back pain (from the time of their marriage in the 1980s to the present).  As a registered nurse, she has the potential to offer medical evidence which the Board may consider and assign weight.  Here, she has stated that she witnessed the Veteran suffer from lower back pain and sciatica "over the years of [their] marriage."  She does not offer an opinion regarding the etiology of the Veteran's back disability or radiculopathy.  The Board assigns minimal probative value to her statement, as there are merely duplicative of the Veteran's competent statements regarding the length of time in which he has suffered back pain.  

The Veteran has clearly expressed his own belief in a nexus, but as a layperson, he lacks the necessary training and information to formulate a competent opinion.  He is not merely describing an observed cause and effect relationship; he must apply reasoning and draw conclusions based on medical knowledge.  A causal opinion here lies outside the Veteran's competence.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, the Board does not assign any probative value to the Veteran's statements regarding the etiology of his disabilities.  

In sum, while the record shows that the Veteran had a back complaint in service, and has had back complaints post service, the preponderance of the evidence is against a finding that a current lumbar disability or left lower extremity disability are related to an injury in service.

Further, the Board thus finds that that service connection for degenerative disc disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309 (a) for chronic diseases.  Competent medical or lay evidence has not been presented showing the onset of any of this disability in service, or within the initial post separation year.  In that regard, although the Veteran has complained of continuous back pain since service, the VA examiner has stated the Veteran's DDD did not manifest until 20 years post service.  He addressed the Veteran's reports of continuity of symptoms, but has opined that the Veteran's in-service sprain was not significant enough to cause the chronic disability from which he now suffers.  See  38 C.F.R. §3.303(b)("For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated finding or a diagnosis including the word chronic.")

Finally, as noted above, secondary service connection may be available for conditions which are caused or aggravated by a service connected disability.  The Veteran has alternatively alleged that his radiculopathy is secondary to his back disability.  However, service connection for a low back disability has not been established.  Consequently, secondary service connection for left lower extremity radiculopathy under 38 C.F.R. § 3.310 is not for consideration herein since service connection has not been established for the potentially underlying disability as is required under that regulation.

Based on the above, the Board finds that the preponderance of the evidence is against the claims.  The claims for entitlement to service connection for DDD of the lumbar spine and left lower extremity radiculopathy must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DDD of the lumbar spine is denied.  

Entitlement to service connection for left S1 radiculopathy, to include as secondary to DDD of the lumbar spine, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


